  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 1 of 7 PageID: 16



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
BRIAN WILLIAMS,                :
                               :
          Petitioner,          :    Civ. No. 21-13732 (NLH)
                               :
     v.                        :
                               :
WARDEN DAVID ORTIZ,            :    OPINION
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Brian Williams
52290-060
F.C.I. Fort Dix
P.O. Box 2000
Joint Base MDL, NJ 08640

       Petitioner pro se

HILLMAN, District Judge

  I.      INTRODUCTION

       Petitioner, Brian Williams (“Petitioner” or “Williams”), is

a federal prisoner currently incarcerated at F.C.I. Fort Dix in

Fort Dix, New Jersey.      He is proceeding pro se with a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241.           See ECF

1, 1-1.    For the following reasons, Petitioner’s habeas petition

is summarily dismissed.

  II.     BACKGROUND

       Petitioner pled guilty in the United States District Court

for the Northern District of Ohio to one count of possession
  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 2 of 7 PageID: 17



with intent to distribute fentanyl in violation of 21 U.S.C. §

841(a)(1) & (b)(1)(B).     See United States v. Williams, No. 15-

cr-326, ECF 48 (N.D. Ohio).      On April 26, 2017, Petitioner was

sentenced to 180 months imprisonment to be followed by eight

years of supervised release.      See id.     The United States Court

of Appeals for the Sixth Circuit affirmed on direct appeal.            See

id., ECF 72.

     Thereafter, Petitioner filed a motion to vacate, set aside

or correct his sentence pursuant to 28 U.S.C. § 2255 in the

Northern District of Ohio.      See id., ECF 73.     On March 26, 2019,

the Northern District of Ohio denied Petitioner’s § 2255 motion

and a certificate of appealability.         See id., ECF 75.    On July

31, 2019, the Sixth Circuit denied a certificate of

appealability on Petitioner’s § 2255 motion as well.           See id.,

ECF 77.

     On January 7, 2021, Petitioner filed a motion for

compassionate release pursuant to the First Step Act related to

the ongoing COVID-19 pandemic.      See id., ECF 93.      That motion

remains pending in the Northern District of Ohio.

     In July, 2021, Petitioner filed his § 2241 habeas petition

in this Court.   See ECF 1, 1-1.         Petitioner raises two claims in

his habeas petition; namely:

  1. The presiding judge during Petitioner’s criminal

     proceedings, the Honorable John R. Adams, did not have

                                     2
  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 3 of 7 PageID: 18



     jurisdiction to find Petitioner guilty and sentence him due

     to his mental condition and the fact that his docket of

     cases had been transferred to other judges; and

  2. Because Judge Adams’ mental competency was in question at

     the time of Petitioner’s plea and sentence, Petitioner’s

     due process rights were violated.

See ECF 1 at 6.    Petitioner requests this Court vacate his

entire sentence and “place him in his prior plea position” with

a different jurist assigned to his criminal case.          See id. at 7.

  III. STANDARD OF REVIEW

     With respect to screening the instant habeas petition, 28

U.S.C. § 2243 provides in relevant part:

          A court, justice or judge entertaining an
          application for a writ of habeas corpus
          shall forthwith award the writ or issue an
          order directing the respondent to show cause
          why the writ should not be granted, unless
          it appears from the application that the
          applicant or person detained is not entitled
          thereto.

As Petitioner is proceeding pro se, his petition is held to less

stringent standards than those pleadings drafted by lawyers.

See Rainey v. Varner, 603 F.3d 189, 198 (3d Cir. 2010) (“It is

the policy of the courts to give a liberal construction to pro

se habeas petitions.”) (internal quotation marks and citation

omitted); United States v. Otero, 502 F.3d 331, 334 (3d Cir.

2007) (“we construe pro se pleadings liberally.”) (citing Haines


                                     3
  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 4 of 7 PageID: 19



v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652

(1972)).    Nevertheless, “a district court is authorized to

dismiss a [habeas] petition summarily when it plainly appears

from the face of the petition and any exhibits annexed to it

that the petitioner is not entitled to relief in the district

court[.]”    Lonchar v. Thomas, 517 U.S. 314, 320 (1996).

  IV.   DISCUSSION

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).         Generally, a challenge to the

validity of a federal conviction or sentence must be brought

under 28 U.S.C. § 2255.     See Jackman v. Shartle, 535 F. App’x

87, 88 (3d Cir. 2013) (per curiam) (citing Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002)).         “[Section] 2255

expressly prohibits a district court from considering a

challenge to a prisoner’s federal sentence under § 2241 unless

the remedy under § 2255 is ‘inadequate or ineffective to test

the legality of his detention.’”         Snyder v. Dix, 588 F. App’x

205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see also

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

     In the Third Circuit, prisoners may use § 2241 to challenge

their sentences after two conditions are satisfied: (1) there

must be “a claim of actual innocence on the theory that [the

                                     4
  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 5 of 7 PageID: 20



prisoner] is being detained for conduct that has subsequently

been rendered non-criminal . . . in other words, when there is a

change in statutory caselaw that applies retroactively in cases

on collateral review,” and (2) “the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §

2255.’”    Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017) (quoting United States v. Tyler, 732 F.3d 241, 246

(3d Cir. 2013)).    “It matters not whether the prisoner’s claim

was viable under circuit precedent as it existed at the time of

his direct appeal and initial § 2255 motion.         What matters is

that the prisoner has had no earlier opportunity to test the

legality of his detention since the intervening Supreme Court

decision issued.”    Id.

     Petitioner’s claims in his habeas petition fail to fall

within the safety valve pronounced in Dorsainvil and its

progeny.    Indeed, he does not claim whatsoever that he is

actually innocent of his convicted crime of possession with

intent to distribute fentanyl on a theory that he has been

detained for conduct that has subsequently been rendered non-

criminal.    Accordingly, this Court lacks jurisdiction to

consider Petitioner’s habeas petition under § 2241.

     This Court also takes judicial notice that Petitioner’s

claims are factually inaccurate.         Indeed, in 2017, the Committee

on Judicial Conduct and Disability of the Judicial Conference of

                                     5
  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 6 of 7 PageID: 21



the United States vacated the Judicial Council of the Sixth’s

Circuit sanction of Judge Adams which would have reassigned his

cases to other jurists and would have prohibited the assignment

of new cases to Judge Adams for two years.         See In Re:

Complaint of Judicial Misconduct, C.C.D. No. 17-01 (Comm. on

Judicial Conduct and Disability of Judicial Conference of the

United States, Aug. 14, 2017).

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     Because Petitioner has already

filed a motion under § 2255, he cannot file a second or

successive motion without the permission of the United States

Court of Appeals for the Sixth Circuit.        See 28 U.S.C. §§ 2244,

2255(h).   This Court finds that it is not in the interests of

justice to transfer the petition because it does not appear

Petitioner can meet the standards for filing a second or

successive § 2255 motion.     Nothing in this opinion should be

construed though as preventing Petitioner from asking permission

from the Sixth Circuit himself should he elect to do so.




                                     6
  Case 1:21-cv-13732-NLH Document 2 Filed 08/23/21 Page 7 of 7 PageID: 22



  V.     CONCLUSION

       For the foregoing reasons, the petition for writ of habeas

corpus will be dismissed for lack of jurisdiction.          An

appropriate order will be entered.




Dated: August 23, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
